Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining, querying, giving, sending, establishing, storage unit, acquisition unit, query unit, judgement unit, communication module, positioning module and generating module in claim s 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

2.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear in the specification and claims how it is determined to give an alarm based on if a tool camps outside a queried valid area, since inadequate structural elements have been set forth to enable the invention to function as claimed.  It appears that specification is limited to disclosing a server and a wireless beacon, but no details have been presented in the specification as to how claimed invention is performed by just these elements.
3.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The claims appear to only set forth a “server” for performing all of the claimed operational functions of the claim.
s 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without structural elements needed to query valid area from stored areas, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In claims 1 and 9 it is claimed that a valid area is queried corresponding to a current user, but it is not clearly disclosed how a valid area is determined to correspond to a current user or how such an area is queried.  An area set appears to merely be a set of data, so it is unclear how a set of data can recognize a query or respond to a query, since it seems that at the very least, specific area coordinates would have been needed to be compared to stored area coordinates and a determination made based on the comparison whether a desired area was within a specific stored area .
In claims 5 and 12 it is unclear how a current user is queried corresponding to a tool identifier so as to establish a correspondence relationship between positioning information and current user. At the very least it would appear that there would have to be some nexus between a user and tool identifier and user would have to have some means of communication that could receive and query and respond to a query, and there would have to have been some predetermined relationship between user and particular positions in order to make a position determination relationship, the specification and claims setting forth no structural elements for performing the claimed functions.
In claim 7 it is unclear what is meant by “valid area set combined with a geographic information system”. It is assumed that GIS would be some type of positioning system such as GPS, so it is unclear how a system that determines position of objects is combined with a defined area that is stored in a server.
5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 5 it is unclear how camping duration exceeding a threshold is made to exist.
In claim 7 , line 3 “points in a valid area set for the current” does not make sense.
In claim 12  it is unclear how camping duration exceeding a threshold is made to exist.
6.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Addition of the language “container” in the claims and specification is considered new matter since there is no recitation of the term in the original application.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4,9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barcala et al. (US 2018/0041895) in view of Berger et al. (US 2009/0322510).

Berger teaches desirability in a logistics tool monitoring system of having the tool shared by multiple customers (par. 1066) and to have each customer create a specific geo-fence with defined boundaries, where an alert message is sent if tool leaves the defined area (par. 1070).
It would have been obvious to one of ordinary skill in the art to share a logistics tool and have customized geo-fenced areas for each customer as suggested by Berger, in conjunction with a logistics tool monitoring system as disclosed by Barcala, in order that individual customers could have been given customized alerts when tool was moved outside a particular zone, in order to accurately monitor for lost or stolen goods in a shared tool system.
Regarding claim 2, Berger teaches use of tag attached to asset (par. 1070) and Barcala teaches use of wireless transceiver associated with tool (par. 52).
Regarding claim 3, Barcala teaches alarm output to computer 240, and Berger teaches that alert message can be forwarded (par. 1070), so it would have been obvious to one of ordinary skill in the art to forward alert to user, so that they would have known if their goods were secure or not.
Regarding claim 4, since Barcala (par. 111) and Berger (par. 1070) both teach providing alerts when logistics tool was outside a specified geo-fence area, such area outside the geo-fence boundary would have satisfied the limitation of a blacklist area, since it is in this area where an alert message would have been generated.
Claims 9-11 are rejected for the same reasons as set forth above with regard to claims 1-4.
s 5-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Regarding remarks filed with the response on 6-30-21, on page 6 it is stated that claim 1 does not recite “step for” a particular outcome.  However, although “step for” language is not specifically stated, language stating that a method comprises “obtaining”, “querying”, “giving” is the same as steps for obtaining, querying and giving, and obtaining tool identifier, querying valid area set, and giving out an alarm are all particular outcomes obtained by the steps of the method.
On page 6 “storage unit”, “Query unit”, “judgement unit” and “generating module” are all stated as being elements of the server.  However, the specification is deficient in describing what these placeholder units/module are, so there is no support in the specification for carrying out their claimed function.  Furthermore, stating that all of the above units/module are merely elements of a server, further support that the server is essentially a single means for performing all the claimed functions.
On page 7 it is stated that method claims 1-8 recite particular acts that would be understood.  This argument is insufficient to overcome the 35 USC 112 rejections of record, since no evidence has been cited to support how the claimed “particular acts” have support in the specification .
On page 7 it is stated that there is support in the specification for obtaining position and determining camping duration.  However, the specification only discloses generic placeholder module/unit descriptions, which is insufficient to provide structural support for performing claimed functions.
On page 9 it is stated that Berger does not provide support for users sharing containers.  However, “container” language is new matter, and appears to have been attempted to be placed in specification and claims to overcome Berger teaching shared tool use, such as user of EGW tool.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on Monday and Tuesday from 6 am – 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689